Case 19-20521-GLT      Doc 10   Filed 02/12/19 Entered 02/12/19 11:51:58       Desc Main
                                Document     Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

NHSC DINING VENTURE, LLC                 Bankruptcy No. 19-20521-GLT
d/b/a ATRIA’S RESTAURANT,
                                         Chapter 11
             Debtor.
                                         Document No.
NHSC DINING VENTURE, LLC
d/b/a ATRIA’S RESTAURANT,                Related to Doc. Nos. 7, 8, 9

             Movant,
      vs.

NO RESPONDENT.


            AMENDED APPLICATION FOR APPROVAL OF ATTORNEYS

      AND NOW comes NHSC Dining Venture, LLC d/b/a Atria’s Restaurant, by and

through its Counsel, Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan J. Cooney

and Sy O. Lampl and files the following AMENDED APPLICATION FOR APPROVAL

OF ATTORNEYS:

      1.     The Movant is NHSC Dining Venture, LLC d/b/a Atria’s Restaurant, the

Debtor in this Chapter 11 Case.

      2.     This Case was commenced on February 8, 2019.

      3.     The Debtor is in need of services of legal counsel to assist in, among

other things, the administration of its Estate and to represent the Debtor on matters

involving legal issues that are present or are likely to arise in the case, to prepare any

legal documentation on behalf of the Debtor, to review reports for legal sufficiency, to

furnish information on legal matters regarding legal actions and consequences and for
Case 19-20521-GLT     Doc 10    Filed 02/12/19 Entered 02/12/19 11:51:58       Desc Main
                                Document     Page 2 of 4


all necessary legal services connected with Chapter 11 proceedings including the

prosecution and/or defense of any adversary proceedings.

       4.    The Debtor believes that Robert O Lampl and his law firm are experienced

in these matters and are well qualified to perform all of the legal services necessary and

required by the Debtor.

       5.    The Debtor wishes to retain Robert O Lampl and his firm at hourly rates as
follows:

             a.     Robert O Lampl              $450.00
             b.     John P. Lacher              $400.00
             c.     David L. Fuchs              $375.00
             d.     Ryan J. Cooney              $300.00
             e.     Sy O. Lampl                 $250.00
             f.     Paralegal                   $150.00

       6.    Neither Robert O Lampl, nor anyone from his firm have any connection

with the Debtor, nor represent any interest adverse to the Debtor or any other parties-in-

interest.

       WHEREFORE, the Debtor respectfully requests that this Honorable Court

approve Robert O Lampl and his firm as Counsel for the Debtor.
Case 19-20521-GLT   Doc 10   Filed 02/12/19 Entered 02/12/19 11:51:58   Desc Main
                             Document     Page 3 of 4


                                           Respectfully Submitted,



Date: February 12, 2019                    /s/ Robert O Lampl
                                           ROBERT O LAMPL
                                           PA I.D. #19809
                                           JOHN P. LACHER
                                           PA I.D. #62297
                                           DAVID L. FUCHS
                                           PA I.D. #205694
                                           RYAN J. COONEY
                                           PA I.D. #319213
                                           SY O. LAMPL
                                           PA I.D. #324741
                                           223 Fourth Avenue, 4th Fl.
                                           Pittsburgh, PA 15222
                                           (412) 392-0330 (phone)
                                           (412) 392-0335 (facsimile)
                                           Email: rlampl@lampllaw.com
Case 19-20521-GLT      Doc 10   Filed 02/12/19 Entered 02/12/19 11:51:58     Desc Main
                                Document     Page 4 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

NHSC DINING VENTURE, LLC                Bankruptcy No. 19-20521-GLT
d/b/a ATRIA’S RESTAURANT,
                                        Chapter 11
             Debtor.
                                        Document No.
NHSC DINING VENTURE, LLC
d/b/a ATRIA’SRESTAURANT,                Related to Doc. Nos. 7, 8, 9

             Movant,
      vs.

NO RESPONDENT.
                             CERTIFICATE OF SERVICE

      I, Robert O Lampl, hereby certify, that on the 12th day of February, 2019, a true

and correct copy of the foregoing AMENDED APPLICATION FOR APPROVAL OF

ATTORNEYS was served upon the following (via electronic service):

Office of the U.S. Trustee
970 Liberty Center
1001 Liberty Avenue
Pittsburgh, PA 15222

Date: February 12, 2019                       /s/ Robert O Lampl
                                              ROBERT O LAMPL
                                              PA I.D. #19809
                                              JOHN P. LACHER
                                              PA I.D. #62297
                                              DAVID L. FUCHS
                                              PA I.D. #205694
                                              RYAN J. COONEY
                                              PA I.D. #319213
                                              SY O. LAMPL
                                              PA I.D. #324741
                                              223 Fourth Avenue, 4th Fl.
                                              Pittsburgh, PA 15222
                                              (412) 392-0330 (phone)
                                              (412) 392-0335 (facsimile)
                                              Email: rlampl@lampllaw.com
